                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                       CIVIL ACTION NO. 1:17-CR-00018-GNS-HBB


UNITED STATES OF AMERICA                                                             PLAINTIFF


v.


BILLY RAY MITCHELL                                                                DEFENDANT


                            MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Objection of Defendant Billy Ray Mitchell (“Mitchell”)

(DN 52) to the Magistrate Judge’s Findings of Fact, Conclusions of Law, and Recommendation

(“R&R”) (DN 51). For the following reasons, the Objection is OVERRULED, and the Court

ADOPTS the R&R in full.

                       I.      SUMMARY OF FACTS AND CLAIMS

       This case arises from a controlled drug buy conducted by the Bowling Green-Warren

County Drug Task Force. (R. & R. 2, DN 51). The suspect involved in that event identified

Mitchell as his supplier. (R. & R. 2). Officers subsequently discovered that Mitchell had a felony

record and obtained a search warrant for his home from the Warren Circuit Court. (R. & R. 2).

       When officers found the home empty, they forced entry. (R. & R. 2). Upon entering, they

smelled marijuana and then saw a handgun in plain view in the bedroom. (R. & R. 2). An officer

outside the home had a conversation with Defendant’s neighbor. (R. & R. 2). During the

conversation, a car drove by, which the neighbor identified as belonging to Defendant. (R. & R.

2-3). A police officer, Officer Patrick Donoghue (“Officer Donoghue”), was following Defendant

when the officers searching the house located the gun. (R. & R. 3). At that point, Officer
Donoghue received instructions to conduct a felony stop. (R. & R. 3). Before he could effectuate

the stop, Defendant turned into a Walmart parking lot, exited his vehicle, and began approaching

the store. (R. & R. 3). Officer Donoghue drew his gun, ordered Defendant to lie down, and

handcuffed him. (R. & R. 3).

       Two other officers, Detective Clifton Phelps (“Detective Phelps”) and Officer Ryan Dillon,

arrived on the scene, where they approached Mitchell’s vehicle and smelled marijuana. (R. & R.

3). The officers searched the vehicles and discovered cocaine and methamphetamine as well as

marijuana on Defendant’s person. (R. & R. 3).

       Meanwhile, Mitchell was in custody in Officer Donoghue’s cruiser. (R. & R. 3). Detective

Phelps asked Mitchell for the combination to a safe located in Mitchell’s home. (R. & R. 3).

Mitchell provided the information, but Officer Phelps realized Mitchell had not yet been read his

Miranda rights. (R. & R. 3). Officer Phelps then read Defendant his Miranda rights. The officers

then went to Mitchell’s home, used the combination to open the safe, and found large amounts of

cocaine and crystal methamphetamine. (R. & R. 3-4). Additionally, the officers discovered two

sawed off shotguns in a hall closet. (R. & R. 3).

       Mitchell was subsequently indicted on charges related to the possession of drugs with intent

to distribute as well as being a felon in possession of a firearm. (Indictment, DN 11). Mitchell

moved to suppress certain statements made during his arrest and evidence gathered during a search

of his home and vehicle. (Def.’s Mot. Suppress, DN 34; Def.’s Mot. Suppress, DN 35). The

suppression motion was referred to Judge Brennenstuhl to conduct an evidentiary hearing, if

necessary, and for issuance of a report and recommendation of disposition pursuant to 28 U.S.C.

§§ 636(b)(1)(A) and (B). Judge Brennenstuhl conducted an evidentiary hearing and issued a report




                                                2
and recommendation. (R. & R., DN 51). Defendant timely filed an objection. (Def.’s Obj. R. &

R., DN 52).

       Judge Brennenstuhl recommended that the Court grant in part and deny in part Defendant’s

motions to suppress. (R. & R. 10). More specifically, Judge Brennenstuhl concluded that

Defendant’s statement containing the combination to his safe should be suppressed because

Defendant uttered the statement prior to advisement of his Miranda rights. (R. & R. 9). Judge

Brennenstuhl further concluded, however, that because the fruit of the poisonous tree doctrine has

not been extended to nontestimonial evidence discovered in violation of Miranda, the contents of

the safe are not subject to suppression. (R. & R. 9-10). Moreover, Judge Brennenstuhl notes that

even if the drugs were subject to exclusion on Miranda grounds, the inevitable discovery doctrine

bars suppression because the officers conducted a valid search of the home, and it would have been

within their authority to force entry into the safe even without the combination. (R. & R. 10).

                              II.     STANDARD OF REVIEW

       When ruling on an objection to a magistrate judge’s report and recommendation of

disposition on a Defendant’s motion to suppress evidence, the Court conducts a de novo review.

28 U.S.C. §§ 636(b)(1)(A), (B); United States v. Curtis, 237 F.3d 598, 602 (6th Cir. 2004).

                                     III.    DISCUSSION

       Now, Defendant objects on two grounds: (1) the Magistrate Judge erred in finding that the

inevitable discovery doctrine applied where no informant mentioned the presence of drugs in a

safe; and (2) the Magistrate Judge erred in concluding that the safe combination was not

testimonial in nature. (Def.’s Obj. R. & R. 2). Neither argument is compelling.

       First, evidence that was unlawfully obtained may be admissible against a defendant if the

evidence would have inevitably been discovered through lawful means. Nix v. Williams, 467 U.S.



                                                3
431, 447-48 (1984). Police may force entry into a safe when searching a home for drugs. United

States v. Church, 823 F.3d 351, 357 (6th Cir. 2016). Mitchell’s argument here that officers who

were executing an otherwise valid search warrant for evidence of drugs and firearms would

overlook a locked safe—particularly where the officers had detained Defendant and located drugs

on his person and a firearm in the home—is patently unreasonable. The officers in this situation

would have gained access to the safe with or without Defendant providing the combination. Thus,

discovery was inevitable and Defendant’s Objection is overruled.

       Second, Defendant misunderstands the Magistrate Judge’s conclusion that the physical

evidence should not be suppressed because the fruit of the poisonous tree doctrine does not require

suppression of nontestimonial evidence. The Supreme Court has held that the fruit of the

poisonous tree doctrine does not apply in instances where statements made in custody in violation

of Miranda lead to the discovery of physical evidence. United States v. Patane, 542 U.S. 630, 642

(2004). The Court held there that suppression of the statement itself was a sufficient remedy for

such violations. Id. at 643. As Justice Thomas wrote, “[i]ntroduction of the nontestimonial fruit

of a voluntary statement, such as respondent’s Glock, does not implicate the Self-Incrimination

Clause.” Id.

       Defendant’s Objection conflates testimonial versus nontestimonial statements—as relevant

to self-incrimination cases—with testimonial versus nontestimonial evidence—as relevant in

Patane. Compare United States v. Hubbell, 530 U.S. 27 (2000), with Patane, 524 U.S. at 642. In

this instance, the nontestimonial evidence is the contents of the safe, and this is precisely the

evidence the Patane court found was not subject to suppression. Judge Brennenstuhl appropriately

framed this issue, and this Court’s de novo review finds no error. Defendant’s Objection is

therefore overruled.



                                                4
                                      IV.     CONCLUSION

       For the forgoing reasons, IT IS HEREBY ORDERED AND ADJUDICATED that the

Findings of Fact, Conclusions of Law, and Recommendation of the United States Magistrate Judge

(DN 51) is ACCEPTED AND ADOPTED IN ITS ENTIRETY, and Defendant’s Objection (DN

52) is OVERRULED. Therefore, Defendant’s Motions to Suppress (DN 34, 35) are GRANTED

IN PART and DENIED IN PART.




                                                              December 7, 2018


cc:    counsel of record




                                              5
